Citation Nr: 1204140	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-33 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. W.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned an initial 50 percent rating.

In October 2007 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In February 2008 the Board denied entitlement to an initial disability rating in excess of 50 percent for PTSD.  In February 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board. 

In August 2010 the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.

As noted in the August 2010 remand, during the course of the current appeal, the Veteran has been assisted by veterans' service organizations as well as by a private attorney.  The claims file reflects that Disabled American Veterans executed a VA Form 21-22 with the Veteran in January 2006.  In his appeal before the Court, the Veteran was represented by a private attorney.  Following the Court's remand, the same private attorney sent letters to the Board in October 2009 and March 2010 declaring himself as the Veteran's representative before VA.  However, in email correspondence in May 2010, the attorney was advised that a VA Form 21-22 appointing him as representative was not of record, and the attorney indicated he would obtain such from the Veteran.  To date, no such form or other correspondence has been submitted indicating the Veteran has appointed the attorney to represent him before VA.  In July 2010 and December 2011, Disabled American Veterans filed written brief presentations to the Board on the Veteran's behalf.  As the claims file does not contain a power of attorney or any other written documentation to show that the private attorney is the Veteran's authorized representative, the Board recognizes that the Veteran's current power of attorney is with Disabled American Veterans .

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his friend, M. W., testified at a travel board hearing in October 2007.

In a statement dated in November 2011, the Veteran requested an additional travel board hearing to present evidence and argument that his PTSD is more severely disabling than the initial 50 percent rating reflects.  Due to the length of time since the last hearing on this issue and the nature of the issue on appeal, the Board will grant the Veteran's request.

Since the RO schedules travel board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the local regional office, in accordance with his request.  A copy of the notice of the time and place to report should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


